Citation Nr: 1542544	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  13-11 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for residual surgical scars, right and left hip.

2.  Entitlement to an increased initial disability rating for status post surgical repair, right hip fracture, currently assigned disability ratings of 10 percent prior to December 7, 2011 and 20 percent thereafter.

3.  Entitlement to an increased initial disability rating for left hip, status post femoral neck fracture, currently assigned disability ratings of 10 percent for limitation of flexion throughout the appeal period and a separate 10 percent for limitation of extension from December 7, 2011.

4.  Entitlement to an increased initial disability rating for left knee degenerative joint disease, currently with a noncompensable disability rating prior to December 7, 2011 and a 10 percent disability rating thereafter.

5.  Entitlement to service connection for bilateral shoulder disability.


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2005 to March 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted the Veteran's claims for service connection for status post surgical repair, right hip, status post femoral neck fracture, left hip, and left knee degenerative joint disease, but assigned a noncompensable disability rating for each. 

In a subsequent February 2012 rating decision, the RO partially granted the Veteran's claims for increased initial evaluations:  status post surgical repair, right hip fracture was increased to 10 percent effective March 16, 2006 and to 20 percent from December 7, 2011, status post femoral neck fracture, left hip was increased to 10 percent effective March 16, 2006 with a separate evaluation of 10 percent assigned under diagnostic code 5251 from December 7, 2011, left knee degenerative joint disease was increased to 10 percent effective December 7, 2011, and service connection was granted for residual surgical scars of the left and right hip with a 10 percent evaluation.  However, as these awards did not constitute a full grant of the benefits sought, the Veteran's claims for increased initial disability ratings remain in appellate status for the entirety of the appeal period.  See AB v. Brown, 6 Vet. App. 35, 38- 39 (1993).  

The Veteran previously requested a hearing before a member of the Board at her local RO (a "travel Board" hearing), but did not appear for the hearing scheduled in April 2010.  The Veteran subsequently, through her attorney, requested a Board hearing, and has additionally requested postponements on a number of occasions.  Most recently, in January 2015, the Veteran's attorney requested that the hearing be scheduled as a video-conference hearing at the VA West Palm Beach hearing office, as this is a location to which the Veteran can travel.  This request is dealt with in the remand below.

The Board remanded the case for further development in June 2010 and April 2012.  The case has since been returned to the Board for appellate review.

In an April 2013 rating decision, the RO denied the Veteran's claim for entitlement to service connection for bilateral shoulder disability.  The Veteran submitted a Notice of Disagreement in May 2013.  

By letter dated July 23, 2015, the Veteran's attorney submitted a motion to withdraw services as the Veteran's representative.  As good cause for the withdrawal of representation subsequent to the certification of the appeal to the Board, the attorney asserted that various factors make continued representation impractical or otherwise unethical per 38 C.F.R. § 20.608(b).  While such an assertion would normally be too vague to demonstrate good cause, the attorney had previously submitted several requests to withdraw, and letters sent to the Veteran advising her of the attorney's intent to withdraw, due to such factors as an inability to locate the Veteran.  The July 2015 motion also certified that a copy of the motion was sent via first-class mail, postage prepaid, to the Veteran.  The Veteran has not responded.  As the Board finds that good cause has been shown for withdrawal of the representation, the motion is granted.  See 38 C.F.R. § 20.608(b) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Reason for remand:  To provide the Veteran with a hearing before the Board and to issue a Statement of the Case.

I.  Board Hearing

A veteran has a right to request a hearing before the issuance of a Board decision. Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) (West 1991)); 38 C.F.R. §§ 3.103(a) and (c), 19.9, 19.25, 20.704 (2015).

Prior to the grant of the motion to withdraw representation of the Veteran, the Veteran's attorney submitted a request that the hearing be postponed and rescheduled "as a video-conference at the VA West Palm Beach hearing office, which is a facility to which the Veteran can travel."  While the Board is not aware of a "West Palm Beach hearing office," there is a West Palm Beach VA Medical Center which may have the capability for a video conference hearing to be held with the Veteran present at that VA facility.  The appeal must therefore be remanded so the Veteran can be afforded a rescheduled hearing, as requested. 38 C.F.R. § 20.704. 

II.  Statement of the Case

In an April 2013 rating decision, the RO denied the Veteran's claim for entitlement to service connection for bilateral shoulder disability.  The Veteran submitted a Notice of Disagreement (NOD) which was received by VA in May 2013, and a request for review under the Decision Review Officer (DRO) Process was attached.  No Statement of the Case (SOC) has yet been issued for the appeal of this claim.

When an NOD has been filed with regard to an issue, and an SOC has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  As adjudicative action on the appeal seeking service connection for bilateral shoulder disability has not yet been taken, the issue must be remanded for the issuance of an SOC and to give the Veteran the opportunity to complete an appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26; Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should follow whatever procedures it currently has in effect to accommodate this Veteran's request, and schedule a Board hearing with respect to the appeals of her claims for entitlement to increased initial ratings for service-connected right and left hip scars, right and left hip disabilities, and left knee degenerative joint disease.  Appropriate notification should be provided to the Veteran of the time and place to report for the hearing.  If there is no means for the Veteran to be afforded a Board hearing, including a video conference hearing, with the Veteran being present in West Palm Beach, she should be notified of that specifically.  All notice and correspondence relating to provision of the Board hearing should be documented and associated with the electronic folder.

2.  After conducting any additional development deemed necessary, have a Decision Review Officer conduct de novo review and readjudicate the claim for entitlement to service connection for bilateral shoulder disability, and issue a Statement of the Case addressing the issue.  The Veteran should be provided the opportunity to perfect a timely substantive appeal (VA Form 9) with respect this issue.  



The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




